Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first office action in response to application No. 17,247,328 filed 12/07/2020 (U.S. Publication No. 20210092688) as originally filed claims 1-20 presented for examination. 

Allowable Subject Matter

     Claims 1-20 are allowed.  
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference KIM (KIM et al., U.S. Publication No. 20170078863) teaches Device-to-Device (D2D) synchronization signal between user equipment (UEs) that includes a D2D primary signal/sequence and a D2D secondary signal/sequence, these signals can be called a primary sidelink synchronization signal and a secondary sidelink synchronization signal, respectively, all UEs periodically receive reference signal (RS) from a base station (eNB) and calculate Reference Signal Received Power (RSRP) (e.g., Fig. 9(a-d), paragraph [0395]), if UEs have similar RSRP values, means that the (e.g., paragraph [0431]), a physical sidelink shared channel (PSSCH) may be defined as a channel for sending D2D direct communication data, and a physical sidelink control channel (PSCCH) may be defined as a channel for sending control information for D2D direct communication, the structure of a PUSCH may be reused as the structures of the PSSCH and the PSCCH (e.g., [0384]).     However, the reference does not expressly teach the following underlined limitations:      A user equipment (UE) comprising: a processor configured to determine: a first pathloss and a second pathloss, a first transmit power for a physical sidelink shared channel (PSSCH) based on the first pathloss and the second pathloss, and a second transmit power for the PSSCH based on the first pathloss and the second pathloss; and a transceiver, operably connected to the processor, configured to transmit the PSSCH using: the first transmit power over a first set of symbols where the transceiver also transmits a physical sidelink control channel (PSCCH), and the second transmit power over a second set of symbols where the transceiver only transmits the PSSCH, as disclosed in independent claim 1.      A method comprising: determining: a first pathloss and a second pathloss, a first transmit power for a physical sidelink shared channel (PSSCH) based on the first pathloss and the second pathloss, and a second transmit power for the PSSCH based on the first pathloss and the second pathloss; and transmitting the PSSCH using: the first transmit power over a first set of symbols that are used for transmitting also a physical sidelink control channel (PSCCH), and the second transmit power over a second set of symbols that are used for transmitting only the PSSCH, as disclosed in independent claim 11. 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
December 17, 2021